Citation Nr: 1544194	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  02-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include Achilles tendonitis, pes planus, and arthritis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a higher (compensable) initial disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to September 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Baltimore, Maryland, which denied service connection for a bilateral foot disability.  This matter also comes on appeal from a September 2013 RO rating decision assigning a noncompensable disability rating for the service connected sinusitis, and a December 2014 RO rating decision denying service connection for PTSD.

The foot disability issue was first before the Board in November 2012, where, in pertinent part, the Board denied service connection for a bilateral foot disability.  The Veteran appealed the November 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the bilateral foot disability issue for further development.  Specifically, the Board was to address whether a current diagnosis of pes planus was a congenital defect or disease.  To effectuate the Order, the Board, in a June 2014 decision, remanded the bilateral foot disability issue to obtain an opinion as to whether the previously diagnosed bilateral pes planus was acquired or congenital.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The Veteran received the requested VA pes planus examination in September 2014.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the June 2014 remand, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2012, the Veteran testified at a Board hearing before the undersigned
Veterans Law Judge (VLJ) at the VA Central Office in Washington, DC.  A copy of the hearing transcript is associated with the claims file.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Bilateral Pes Planus and Arthritis of the Foot

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.

Pursuant to the June 2014 Board remand, the VA examiner at the September 2014 VA pes planus examination was to first opine as to whether the currently diagnosed pes planus disability was acquired or congenital.  The VA examination report reflects that the VA examiner diagnosed bilateral pes planus and opined that the disability was acquired.  

In the event that the VA examiner found the disability to be acquired, the VA examiner was to address whether the disability preexisted service.  As the VA examiner found the disability began post-service, the VA examiner effectively opined that there was not clear and unmistakable evidence that the pes planus preexisted service.

Once the VA examiner opined that the bilateral pes planus did not clearly and unmistakably exist prior to service, the VA examiner was to opine as to whether it was as likely as not that the pes planus was related to any incident of active duty, to include overuse and/or poor fitting shoes.  The Board notes that in its November 2012 decision it found that the Veteran had "an injury or disease related to tendonitis in service," citing to service treatment records from May 1980, noting that the Veteran had Achilles tendonitis due to overuse, and May 1983, noting that the Veteran had poor fitting shoes.

Despite this directive, the VA examiner merely opined that the bilateral pes planus developed after the Veteran retired from military service, as "the Veteran's pes planus was first detected in a bilateral foot X-ray dated 02/10/2006," and previous podiatry records from August 2003 to August 2005 did not mention pes planus in the treatment notes as being one of the Veteran's foot disabilities.  The Board notes that this opinion is undermined by a January 2006 treatment record (prior to the date on which the VA examiner said bilateral pes planus was first detected) noting that the Veteran had a history of pes planus.  Further, not only did the VA examiner fail to address whether the pes planus may be related to overuse and/or poor fitting shoes in service, but in rendering the instant opinion the VA examiner did not address the September 1992 service treatment record noting a provisional diagnosis of pes planus and advancing plantar fasciitis.  For these reasons, the Board finds that a remand for an addendum opinion concerning the pes planus' relationship to service is necessary.

Further, the September 2014 VA pes planus examination reflects that the Veteran was diagnosed with bilateral foot arthritis.  As noted by the Veteran's representative in a July 2015 Informal Hearing Presentation, no opinion was rendered as to whether the currently diagnosed arthritis may be related to service.  The Board finds that a remand for such an opinion would be helpful.

Issuance of Statement of the Case (SOC)

In a September 2013 rating decision, the RO assigned an initial noncompensable disability rating for the service-connected sinusitis.  The Veteran filed a notice of disagreement (NOD) to the rating assigned in October 2013.  Further, in a December 2014 rating decision, the RO denied service connection for PTSD.  The Veteran filed a NOD to the denial in March 2015.

A SOC has not yet been issued concerning entitlement to service connection for PTSD and/or a compensable disability rating for sinusitis.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA medical center (VAMC) and Walter Reed National Military Medical Center treatment (medical) records not already associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VAMC and Walter Reed National Military Medical Center treatment records pertaining to the treatment of the Veteran's feet, sinuses, and mental health that are not already of record.

2.  Return the September 2014 VA pes planus examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

Pes Planus

Is it as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral pes planus is etiologically related to any incident of active duty, to include overuse and/or poor fitting shoes?  The VA examiner must address the overuse and poor fitting shoes during service as they relate to the current pes planus.  The VA examiner should also discuss the September 1992 service treatment record noting a provisional diagnosis of pes planus and advancing plantar fasciitis.


Arthritis

Is it as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral arthritis of the foot is etiologically related to any incident of active duty, to include overuse and/or poor fitting shoes?  

3.  Then, readjudicate the issue of service connection for a bilateral foot disorder, to include Achilles tendonitis, pes planus, and arthritis.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  Issue a SOC which addresses the issue of service connection for PTSD and a higher (compensable) initial disability rating for sinusitis.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




